Citation Nr: 0504225	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service in the U. S. Air Force from 
September 1968 to September 1972, which included a tour in 
Vietnam from August 1970 until about August 1971.  His 
military occupational specialty (MOS) was an inventory 
management specialist and his military decorations include 
the National Defense Service Medal, the Republic of Vietnam 
Campaign Medal, and the Vietnam Service Medal with Bronze 
Service Star.  He was not awarded any decorations or medals 
indicative of participation in combat.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

The veteran's service personnel records and service medical 
records (SMRs) are on file.  The service personnel records 
indicate he was sent to Vietnam in August 1970.  His SMRs 
show he complained of stomach problems in September 1971, the 
month after returning from Vietnam.  In July 1972 he 
requested to see a psychiatrist.  He was having a situational 
reaction as a result of breaking up with his fiancée, but it 
was noted that in the past he had seemingly experienced 
bizarre fantasies and paranoid tendencies.  It was felt that 
a psychiatric evaluation was indicated, so he was referred 
for one.  However, if he actually had a psychiatric 
evaluation on referral, there is no clinical record 
concerning it currently on file.  So he should clarify this.  
If he responds that he did, then an additional search for 
these SMRs must be undertaken.  

In response to the RO's request, the veteran submitted 
letters in June 2001 and August 2003 discussing his alleged 
stressors in service - which he believes caused PTSD.  All 
of his alleged stressors pertain to incidents that reportedly 
occurred while he was stationed in Vietnam and some, but not 
all, are combat related.  

A VA psychologist indicated in September 2001 that 
psychological testing had confirmed the veteran has PTSD.  It 
was also noted that he receives Social Security 
Administration (SSA) disability benefits.  The duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999).  

Another VA psychologist reported in August 2003 (after the 
April 2003 statement of the case (SOC)) that the veteran had 
been treated for PTSD and related stressors, which he had not 
previously reported.  These were both non-combat and combat 
related.  It was further indicated that he had had some 
stress prior to his military service - as well as after his 
military service - but the VA psychologist indicated that it 
appeared the traumas in Vietnam were the primary cause of 
the veteran's PTSD.  

The service personnel records do not specify the unit(s) to 
which the veteran was assigned while in Vietnam.  So he 
should be requested to clarify the units to which he was 
assigned when stationed at PhuCat Air Force Base in Vietnam.  

Also, the RO should attempt to verify the veteran's alleged 
stressors by contacting the US Armed Services Center for Unit 
Records Research (USASCURR).

Then, if combat stressors in service are independently 
verified, the veteran should be scheduled for a VA 
psychiatric examination to obtain a medical opinion 
indicating whether it was at least as likely as not that his 
PTSD is a result of the stressor(s) confirmed.  



Accordingly, this case is remanded to the RO for the 
following development and consideration:  

1.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.  

2.  Contact the veteran and inquire whether he 
was actually afforded a psychiatric evaluation in 
service - on referral.  If he was, he should be 
requested to provide as much identifying 
information as possible, e.g., the date(s) and 
place(s) of such evaluations as well as the units 
to which he was assigned that the time(s).  

The veteran should also be requested to provide 
information as to the units to which he was 
assigned during his service in Vietnam.  

3.  Prepare a letter asking the USASCURR to 
provide any available information that might 
corroborate the veteran's alleged stressors.  
Send USASCURR copies of any personnel records 
obtained showing service dates, duties, and units 
of assignment, etc. as well as any letter in 
which the veteran clarifies this matter.  Also 
send copies of the veteran's June 2001 and August 
2003 letters wherein he discusses his alleged 
stressors, as well as the August 2003 statement 
of an evaluating VA psychologist.  



4.  After receiving a response from the USASCURR, 
the RO should then prepare a written list of the 
stressors that were independently verified, if 
any, to be inserted in the claims file.  

5.  If there is at least one confirmed stressor, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as likely as 
not that he has PTSD as a result of this 
stressor(s).  The summary of verified stressors, 
if any, should be directed to the attention of 
the VA examiner.  And only a stressor that has 
been independently verified can serve as a basis 
for the diagnosis - and relation to service.  If 
deemed necessary, distinguish between any signs 
and symptoms of a personality disorder or any 
other developmental disorder, if any, from those 
of any currently present acquired psychiatric 
disorder that may exist.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for this 
diagnosis.  Send the claims folder (c-file) to 
the examiner for a review of the veteran's 
pertinent medical history, to facilitate making 
these important determinations.  The rationale 
for all opinions expressed should be discussed.  
The examination report must confirm that the 
claims folder was reviewed. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

6.  Thereafter, review the claims file.  If any 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998). 



7.  Then readjudicate the claim in light of any 
additional evidence obtained.  If the claim 
remains denied, prepare a supplemental SOC (SSOC) 
and send it to the veteran and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


